EXHIBIT 3 DELEK INVESTMENTS & PROPERTIES LTD 25/11/2009 Re: DELEK INVESTMENTS & PROPERTIES LTD (HEREINAFTER: "THE COMPANY") I hereby confirm that according to the board of directors' resolution, the company's signature rights, effective these date are as follows: The joint signatures of any TWO signatories listed below, on and above the company seal or printed name, bind the company for any purpose. SIGNATORIES Mr. Gabi Last *** *** *** Mrs. Leora Pratt Levin * /s/ Meital Avital Meital Avital, Advocate
